DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 9, and 17 is the inclusion of limitation(s) “in response to detecting at least one answer to at least one of the questions, automatically identifying a requisition type and filtering a set of job classification options based on the at least one detected answer; and presenting the filtered job classification options and one or more job categories in a requisition type user interface for selection in order to create a respective requisition based on the identified requisition type, a selected job classification or a selected job category”, which is not found in the prior art of record.  The closest possible prior art in this case is Ali et al (US 2016/0125360 A1), which teaches identifying candidates for an open position. More specifically, embodiments provide for matching, comparing and sorting candidates based on skill set, job title, education, and/or other attributes described in a candidate profile with a requisition in a recruiting application. Embodiments of the present invention can build candidate pools for current or future openings without manual intervention. Embodiments can segment candidate profiles, e.g., which can be built from collected resumes, based on skill set, education, job title match, and/or other criteria. Matches can be found between these profiles and a set of requirements for a position based on one or more searches including but not limited to a keyword search, a synonym replacement search, a distance matching search, etc. Results of these searches can be weighted and combined into an ordered candidate list or pipeline presented to the recruiter or other user for review.
Claims 2-7, 10-15, and 18-22 depend from claims 1, 9, and 17, and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED M BIBBEE/Primary Examiner, Art Unit 2161